Exhibit 10.07
 
AMENDMENT
TO THE WARRANT TO PURCHASE 500,000 SHARES OF
COMMON STOCK DATED January 21, 2015
 
 


The parties agree that the Warrant to purchase 500,000 shares of common stock
issued by Innovus Pharmaceuticals, Inc. (the “Company”) to Vista Capital
Investments, LLC (the “Holder”) on January 21, 2015 (the “Warrant”), is hereby
amended as follows:


In the event that both of the following two conditions are met; 1) the Company
enters into a financing transaction and receives at least $1,000,000 in net
investment proceeds on or before March 31, 2015, and 2) the Note, along with any
accrued interest, OID and applicable penalties, is paid in full within ten days
of receipt of the initial funds, but not later than May 10, 2015; then,


a)  
Section 5.3 Dilutive Issuances shall be removed from the Warrant entirely and
the Warrant shall have no price or share resets, ratchets or other adjustments
as a result of any Dilutive Issuance, as defined in the Warrant, and



b)  
The Exercise Price shall be redefined to equal $0.075.





ALL OTHER TERMS AND CONDITIONS OF THE WARRANT REMAIN IN FULL FORCE AND EFFECT.


Please indicate acceptance and approval of this amendment dated January 21, 2015
by signing below:








/s/ Bassam Damaj, Ph
D                                                                       /s/
David Clark
Bassam Damaj, Ph
D                                                                                     David
Clark
Innovus Pharmaceuticals,
Inc.                                                                    Vista
Capital Investments, LLC
Chief Executive
Officer                                                                                 Principal




